Judgment, Supreme Court, New York County (Felice Shea, J.), rendered October 15, 1993, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The police observed a bleeding man pursuing defendant and another man, who continued to flee past the marked police car. This provided the police with reasonable suspicion for their pursuit of defendant (see, People v Youmans, 228 AD2d 345). Defendant fled into the subway, whereupon Transit Authority police found him trespassing in a nonpublic area accessible only by way of the subway tracks. Aside from the fact that the police in the subway were aware of the prior pursuit, the *254trespass independently created probable cause to arrest (see, People v Glover, 209 AD2d 636, lv denied 85 NY2d 938). At the very least, the police were justified in forcibly detaining defendant for a prompt on-the-scene showup (see, e.g., People v Ortiz, 232 AD2d 180, 181), which , we find, was not unduly suggestive. We have considered defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.